

116 HR 4185 IH: Nuclear Security and Nonproliferation Accounting Act
U.S. House of Representatives
2019-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4185IN THE HOUSE OF REPRESENTATIVESAugust 13, 2019Mr. Panetta (for himself and Mr. Fleischmann) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the Comptroller General of the United States to submit to Congress annual reports on the budget for international and domestic nuclear security and nuclear nonproliferation programs of the United States. 
1.Short titleThis Act may be cited as the Nuclear Security and Nonproliferation Accounting Act.  2.Annual reports on nuclear security and nuclear nonproliferation program budgets (a)Reports by Government Accountability OfficeNot later than 270 days after the date on which the President submits to Congress the budget pursuant to section 1105 of title 31, United States Code, for fiscal year 2021 and each fiscal year thereafter, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the budgets for nuclear security and nuclear nonproliferation programs contained in such budget submitted by the President.  
(b)Matters includedThe report under subsection (a) shall include the following with respect to the budget of the President covered by the report: (1)A summary, at the program level, of all of the funding provided for the nuclear security and nuclear nonproliferation programs of the Department of Defense, the Department of State, the Department of the Treasury, the Department of Justice, the Department of Commerce, the Department of Energy, the Department of Homeland Security, the Nuclear Regulatory Commission, and the Office of the Director of National Intelligence. 
(2)A summary of the budget for each nuclear security and nuclear nonproliferation program of the elements of the Federal Government specified in paragraph (1). (3)An assessment of— 
(A)any changes in the budget estimates for nuclear security and nuclear nonproliferation programs between the previous fiscal year and the fiscal year covered by such budget; (B)redundancies with respect to nuclear security and nuclear nonproliferation programs that may exist in the Federal Government;  
(C)how accurately budget estimates have anticipated funds expended on nuclear security and nuclear nonproliferation programs; and (D)how funds for nuclear security and nuclear nonproliferation programs that are not obligated or expended for the purpose for which they are appropriated are transferred or reprogrammed.  
(4)Recommendations, as appropriate, for the development of new metrics to evaluate Federal nuclear security and nuclear nonproliferation programs.  (c)FormEach report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(d)DefinitionsIn this section: (1)Appropriate Congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Appropriations, the Committee on Armed Services, the Committee on the Budget, the Committee on Energy and Commerce, the Committee on Foreign Affairs, and the Committee on Homeland Security of the House of Representatives; and  (B)the Committee on Appropriations, the Committee on Armed Services, the Committee on the Budget, the Committee on Energy and Natural Resources, the Committee on Foreign Relations, and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(2)Nuclear security and nuclear nonproliferation programThe term nuclear security and nuclear nonproliferation program means a program of the Federal Government with the goal of— (A)preventing nuclear and radiological terrorism; 
(B)preventing nuclear proliferation; (C)implementing arms control agreements; 
(D)stopping illicit transfers of nuclear technology; (E)screening cargo at domestic and international ports; 
(F)researching and developing tools and strategies to address future non-proliferation activities; or (G)supporting any other activity involving the security of nuclear and radiological materials. 
